
	
		III
		110th CONGRESS
		2d Session
		S. RES. 630
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mrs. Clinton (for
			 herself, Ms. Landrieu,
			 Mr. Casey, Mrs.
			 Boxer, and Mrs. Murray)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the importance of connecting
		  foster youth to the workforce through internship programs, and encouraging
		  employers to increase employment of former foster youth.
	
	
		Whereas, on any given day, there are more than 500,000
			 youth in foster care in the United States;
		Whereas an estimated 26,000 of these youth are discharged
			 from the foster care system or age out with few or no resources
			 to start their own lives;
		Whereas the people of the United States have a sincere
			 appreciation for the circumstances that place children in foster care;
		Whereas foster youth possess unique qualities and skills
			 that make them ideal candidates for employment, but compared to youth
			 nationally and youth from low-income families, they are less likely to be
			 employed or employed regularly;
		Whereas, when afforded comprehensive support, this
			 resilient population excels in the job market;
		Whereas, within 18 months after leaving foster care, 25
			 percent of foster youth become homeless, and former foster youth comprise more
			 than a quarter of the United States homeless population;
		Whereas, without positive intervention, youth who age out
			 of foster care often have bouts of homelessness, criminal activity, and
			 incarceration;
		Whereas addressing job readiness early in the transition
			 to adulthood is critical to shaping the future trajectories of these youth;
			 and
		Whereas youth who begin connecting to the workforce prior
			 to discharge from foster care maintain the highest probability of employment:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the importance of connecting
			 foster youth to the workforce through internship programs, such as the Orphan
			 Foundation of America’s InternAmerica program and other programs, that provide
			 to foster youth the foundation upon which to build their careers and to be
			 successful members of the workforce; and
			(2)encourages
			 employers of all sectors and Federal, State, and local governmental agencies to
			 increase employment of the young men and women who have been discharged from
			 foster care in the United States.
			
